Citation Nr: 9916475	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for status post left 
flexor carpi radialis tendolysis and fracture of the left 
wrist with traumatic arthritis, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to June 
1990.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).  This matter was remanded to the RO in July 1997 
for additional development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.  

2.  The veteran's service-connected status post left flexor 
carpi radialis tendolysis and fracture of the left wrist with 
traumatic arthritis and carpal tunnel syndrome (major) is 
principally manifested by complaints of pain, mild carpal 
tunnel syndrome, slight to moderate limitation of motion of 
the wrist with pain on motion, tenderness, atrophy of the 
left forearm, and X-ray findings of post traumatic arthritis 
of the left wrist, which is productive of moderate 
disability; there is no evidence of severe incomplete or 
complete paralysis of the median nerve, complete ankylosis, 
loss of supination or pronation, impairment of the radius or 
ulna with nonunion, loss of bone substance, false movement, 
or flail false joint.  
  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for status post left flexor carpi radialis tendolysis and 
fracture of the left wrist with traumatic arthritis and 
carpal tunnel syndrome (major) have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.120, 4.123, 
4.124a, Diagnostic Code 8515 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for status post left wrist fracture with 
limitation of motion was established by an RO rating 
determination in July 1990.  A 10 percent disability 
evaluation was assigned effective June 6, 1990.  The award 
was based upon service medical records showing that the 
veteran sustained a left wrist injury in September 1989.  A 
May 1990 medical board examination report reflects a 
diagnosis of status post open reduction and internal fixation 
of the left scaphoid fracture nonunion, healed left wrist 
scaphoid fracture, and decreased range of motion of the left 
wrist.  

A July 1991 VA examination report reflects a diagnosis of 
status post scaphoid fracture of the left wrist and operative 
fixation with residual stiffness, which was moderately 
symptomatic.  

A September 1992 VA examination report reflects a diagnosis 
of scaphoid fracture which required surgery with residual 
stiffness and pain secondary to the fracture and surgery.  

In June 1993, the veteran filed a claim for an increased 
evaluation.

In March 1994, the veteran underwent surgery of the left 
wrist. 

A March 1995 VA examination report indicates that the veteran 
stated that after injuring his wrist in service, he had an 
open reduction with an internal fixation using a Herbert pin.  
He underwent another surgery to remove the pin.  In March 
1994, he underwent surgery again.  The veteran reported that 
his left wrist still hurt.  The veteran was left-handed.  He 
took Motrin for the relief of the pain; it did not really 
relieve his pain much.  The pain was aggravated by motion and 
stress applied to the left wrist.  

Examination revealed a one half inch atrophy of the left 
forearm.  Circumference of the wrists was equal.  Range of 
motion of the left wrist was dorsiflexion to 60 degrees, 
palmar flexion to 53 degrees, radial deviation to 16 degrees, 
ulnar deviation to 38 degrees, and supination and pronation 
to 90 degrees.  X-ray examination revealed a partially 
collapsed left carponavicular scaphoid.  The examiner 
indicated that the fracture had healed, there was an area of 
avascular necrosis of the carponavicular with a resultant 
osteonecrosis of the scaphoid.  The examiner indicated that 
this led to the osteoarthritis of the left wrist secondary to 
the fracture.  The radial styloid was in place.  

The diagnosis was malunion fracture of the left 
carponavicular (scaphoid), traumatic osteoarthritis of the 
left wrist, and partial ankylosis of the left wrist.  The 
examiner indicated that he did not have the operative report 
available, but he felt that he did not need the report in 
order to give a proper assessment.  The examiner noted that 
the veteran had pain on the extremes of motion and he 
certainly had a limitation of motion of the left wrist.  The 
examiner recommended that the veteran go on Naprosyn as a 
trial.  The examiner also indicated that he believed that the 
veteran needed to have at least a radial styloidectomy and if 
this was not successful, he would be a candidate for a left 
wrist fusion.   

An August 1996 treatment record by the M. Medical Association 
indicates that the veteran reported that he had left wrist 
pain on and off.  He did not currently have wrist pain.  He 
denied any weakness or numbness in the joint at that time.  
Examination revealed no left wrist tenderness at that time.  
There was full range of motion and normal strength and 
sensation.  There was a good hand grip and 2+ radial pulse.  
The assessment was left wrist pain probable degenerative 
arthritis post trauma.  Naprosyn was prescribed as required.    

A September 1997 treatment record from the M. Medical Center 
indicates that the veteran reported that for the past four 
days, he experienced pain in the left wrist and arm which had 
gotten worse.  Examination revealed tenderness down the arm.  
The most tenderness was around the left wrist region and this 
worsened with flexion and extension.  The grip was mildly 
weak.  The Finkelstein's test was mildly positive.  The 
impression, in pertinent part, was tenosynovitis.  

A November 1997 neurology report by the M. Medical 
Association indicates that the electromyography (EMG) and 
nerve conduction studies revealed mild left carpal tunnel 
syndrome.  There was no evidence of acute denervation in the 
left biceps, triceps, or abductor pollicis brevis. 

A November 1997 treatment record from the M. Medical 
Association reveals that the veteran reported having an 
occasional feeling of "fullness" in the left hand; he did 
not describe true numbness.  Examination revealed a negative 
Tinel's sign over the left carpal tunnel region over the 
medial nerve with negative Phalen's and reverse Phalen's 
sign.  The veteran described tenderness with motion of the 
posterior glenoid humeral joint area.  EMG and nerve 
conduction study suggested carpal tunnel syndrome.  The 
diagnosis, in pertinent part, was mild carpal tunnel syndrome 
as per the EMG.  

A February 1998 VA examination report reveals that the 
veteran reported that since the surgery in March 1994, he has 
had complaints of increased pain in the left wrist with 
decreased range of motion.  Examination revealed that range 
of motion of the left wrist was extension to 38 degrees, 
flexion to 45 degrees, ulnar deviation to 30 degrees, and 
radial deviation to 20 degrees.  Supination and pronation 
were to 90 degrees.  The veteran had some tenderness to 
palpation over the volar aspect of the wrist in the area of 
the flexor carpi radialis tendon.  He had a healed scar in 
this area that was approximately 3 centimeters in length and 
longitudinal.  X-ray examination revealed a healed scaphoid 
fracture with a small radiolucency in one cortex.  The other 
cortex was completely intact.  He had some mild collapse in 
the height of the scaphoid.  The radiocarpal joint also has 
decreased joint space with some mild osteophyte formation and 
evidence of degenerative changes.  The impression was post 
traumatic arthritic changes of the left wrist status post 
scaphoid fracture with collapse; at this time, the veteran 
was moderately symptomatic.  

An April 1998 addendum to the February 1998 VA examination 
indicates that the examiner noted that the veteran had some 
degenerative arthritis in the left wrist and carpus area at 
that time, but it appeared that he had a solid fusion in that 
area.  The examiner indicated that the veteran continued to 
have some tenderness in this area, which may be associated 
with some tenosynovitis after his original surgery and strain 
in this area.  The examiner stated that as far as the carpal 
tunnel was concerned, there was an EMG done by an outside 
facility, which was unavailable for the examiner's review.  
It was noted that the veteran did not have Tinel's or 
Phalen's sign upon examination, so there was no sign of 
carpal tunnel upon examination.  The examiner noted that an 
EMG would show if there were subtle changes in this area.  
The examiner concluded that the veteran had post traumatic 
arthritis and some arthritic changes to the left wrist from 
his old scaphoid fracture with some collapse.  He also had 
some residual discomfort and pain from the scar tissue, maybe 
some tenosynovitis of the left flexor carpi radialis after 
tenolysis was performed.  The examiner indicated that as far 
as the left carpal tunnel was concerned, an EMG would give a 
definitive answer as to whether the veteran had any subtle 
signs of nerve compression in the left carpal tunnel.

In a January 1999 rating decision, the RO characterized the 
veteran's service-connected left wrist disability as status 
post left flexor carpi radialis tendolysis and fracture of 
the left wrist with traumatic arthritis and carpal tunnel 
syndrome (major).  A 30 percent schedular evaluation was 
assigned effective June 11, 1993 under Diagnostic Code 8599-
8515.  This disability was formerly rated under Diagnostic 
Code 5099-5215.  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  In 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. Part 4, § 
4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (1998).

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  
38 C.F.R. § 4.123 (1998).  

Under Diagnostic Code 8515, paralysis of the median nerve, if 
the evidence establishes complete paralysis of the median 
nerve with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances, a 70 percent evaluation is 
assigned for complete paralysis of the median nerve of the 
major extremity and a 60 percent evaluation is assigned for 
complete paralysis of the median nerve of the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 50 
percent disability evaluation is assigned for severe 
incomplete paralysis of the median nerve of the major 
extremity and a 40 percent evaluation is assigned for severe 
incomplete paralysis of the median nerve of the minor 
extremity.  Id.  A  30 percent evaluation is assigned for 
moderate incomplete paralysis of the median nerve of the 
major extremity and a 20 percent evaluation is assigned for 
moderate incomplete paralysis of the median nerve of the 
minor extremity.  Id.  A 10 percent evaluation is assigned 
for mild incomplete paralysis of the median nerve of the 
major or minor extremity.  Id.  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This matter was remanded to the RO in July 1997 for 
additional development.  The Board is satisfied that all 
relevant facts have been properly developed.  The veteran was 
afforded VA examinations in March 1995 and February 1998.  
Outpatient treatment records were obtained.

The Board notes that the February 1998 VA examination report 
did not specify the degree of the veteran's functional loss 
of the left wrist pursuant to 38 C.F.R. § 4.40 (1998) and did 
not specify whether the range of motion testing was active or 
passive.  However, the Board finds this to be harmless error 
since the veteran's service-connected left wrist disability 
is currently evaluated under Diagnostic Code 8515, paralysis 
of the median nerve.  The 30 percent rating currently in 
effect is higher than any rating possible for mere limitation 
of motion of the wrist.  As discussed below, where a 
Diagnostic Code is not predicated on limited range of motion, 
the provisions of 38 C.F.R. 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, supra.  The Board 
also finds that there is sufficient evidence of record to 
evaluate the veteran's neurological disability.  No further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 
(1998). 

The RO assigned a 30 percent disability evaluation to the 
veteran's service-connected status post left flexor carpi 
radialis tendolysis and fracture of the left wrist with 
traumatic arthritis and carpal tunnel syndrome (major) under 
Diagnostic Code 8515, paralysis of the median nerve.

Initially, the Board notes that the evidence of record 
establishes that the veteran's left upper extremity is his 
major extremity.  In applying the law to the existing facts, 
the record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 30 
percent for status post left flexor carpi radialis tendolysis 
and fracture of the left wrist with traumatic arthritis and 
carpal tunnel syndrome (major) under the provisions of 
Diagnostic Code 8515.  

The medical evidence of record shows that the carpal tunnel 
syndrome of the left wrist causes mild impairment.  The VA 
examination reports indicate that there was atrophy of the 
left forearm and slight to moderate limitation of motion of 
the left wrist with pain on motion.  Treatment records, dated 
in 1997, indicate that the veteran experienced tenderness in 
the left wrist region which worsened with flexion and 
extension.  Grip was mildly weak.  The February 1998 VA 
examination report states that the veteran's left wrist 
disability was moderately symptomatic.  

Thus, the Board finds that the symptomatology approximates 
the criteria for moderate impairment of the left wrist under 
Diagnostic Code 8515 when consideration is given to the 
extent of the veteran's neurological symptoms.  Thus, the 
Board finds that a 30 percent evaluation is warranted for 
status post left flexor carpi radialis tendolysis and 
fracture of the left wrist with traumatic arthritis and 
carpal tunnel syndrome (major) under Diagnostic Code 8515.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Board further notes that this disability is rated under a 
Diagnostic Code which is not predicated on limitation of 
motion, and that 38 C.F.R. 4.40 and 4.45 with respect to 
pain, are not applicable.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  The Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) has held 
that where a Diagnostic Code is not predicated on limited 
range of motion, the provisions of 38 C.F.R. 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 
supra.  Diagnostic Code 8515 is not predicated on limited 
range of motion, and is not classified under the rating 
schedule with the musculoskeletal system, but as part of the 
neurological system.  38 C.F.R. 4.124a (1998). 

As noted above, the veteran's service-connected left wrist 
disability was previously rated under Diagnostic Code 5215, 
limitation of motion of the wrist.  However, the highest 
schedular rating under this diagnostic code is 10 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Consequently, a 
disability evaluation in excess of 30 percent is not possible 
under Diagnostic Code 5215. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's wrist joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes that the veteran's left wrist 
disability may be rated under Diagnostic Code 5215, 
limitation of motion of the wrist, but as discussed above, 
the highest evaluation under that diagnostic code is 10 
percent.  Since the currently assigned rating exceeds the 
maximum rating for limitation of motion of the wrist, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.

The veteran's service-connected left wrist disability may 
also be rated under Diagnostic Code 5214, ankylosis of the 
wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (1998).  
Under this diagnostic code, a 30 percent evaluation is 
warranted for favorable ankylosis of the wrist of the major 
upper extremity in 20 degrees to 30 degrees dorsiflexion.  
Id.  A 40 percent evaluation is warranted for ankylosis of 
the major upper extremity in any other position except 
favorable.  Id.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the wrist of the major upper 
extremity in any degree of palmar flexion, or with ulnar or 
radial deviation.  Id.  

38 C.F.R. § 4.71, Plate I (1998) provides that full wrist 
dorsiflexion or extension was zero degrees to 70 degrees.  38 
C.F.R. § 4.71, Plate I.  Full wrist palmar flexion is zero 
degrees to 80 degrees.  Id.  Full wrist ulnar deviation is 
zero degrees to 45 degrees.  Id.  Full wrist radial deviation 
is zero degrees to 20 degrees.  Id. 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 30 percent under 
Diagnostic Code 5214.  The medical evidence shows that upon 
VA examination in March 1995, the diagnosis, in pertinent 
part, was partial ankylosis of the left wrist.  However, the 
remainder of the clinical evidence shows that the left wrist 
has motion in all directions tested.  Range of motion of the 
left wrist was dorsiflexion to 60 degrees, palmar flexion to 
53 degrees, radial deviation to 16 degrees, and ulnar 
deviation to 38 degrees.  An August 1996 treatment record 
indicates that the veteran had full range of motion of the 
left wrist.  Upon VA examination in February 1998, range of 
motion was dorsiflexion to 38 degrees, palmar flexion to 45 
degrees, ulnar deviation to 30 degrees, and radial deviation 
to 20 degrees.  There is no evidence of favorable ankylosis 
in 20 to 30 degrees of dorsiflexion or unfavorable ankylosis 
of the left wrist.  Overall, the Board concludes that a 
disability evaluation in excess of 30 percent is not 
warranted under the provisions of Diagnostic Code 5214.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5214. 

The veteran's left wrist disability may also be rated under 
the provisions of Diagnostic Code 5213, impairment of 
supination or pronation.  Under this diagnostic code, a 40 
percent evaluation is assigned for a loss of supination or 
pronation (bone fusion) with the hand fixed in supination or 
hyperpronation in the major upper extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  

The medical evidence of record does not demonstrate a loss of 
supination or pronation.  The VA examination reports indicate 
that supination and pronation of the left upper extremity was 
to 90 degrees.  The veteran's left hand was not fixed in 
supination or hyperpronation.  Thus, the Board concludes that 
a disability evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 5213.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5213.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the wrist.  There is no evidence of nonunion of 
the radius and ulna with flail false joint.  Consequently, 
Diagnostic Code 5210 is not for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5210 (1998).  There is no evidence 
of impairment of the ulna or radius with nonunion, false 
movement, or loss of bone substance.  Consequently, 
Diagnostic Codes 5211 and 5212 are not for application.  
38 C.F.R. § 4.71a, Diagnostic Codes 5211 and 5212.  

The veteran's left wrist disability may also be rated under 
Diagnostic Code 5010, arthritis due to trauma, since the 
February 1998 VA X-ray examination revealed post traumatic 
arthritis of the left wrist.  Traumatic arthritis, 
substantiated by x-ray findings, is rated under Diagnostic 
Code 5003, degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  Diagnostic Code 5003 specifies 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  

Limitation of motion of the wrist knee is rated under 
Diagnostic Codes 5215.  As noted above, an evaluation in 
excess of 10 percent is not available under this diagnostic 
code.  Thus a higher disability evaluation is not warranted 
under Diagnostic Code 5010.  

The Board also finds that a separate evaluation for the left 
wrist disability is not warranted under Diagnostic Codes 5010 
and 5215, for traumatic arthritis of the left wrist with 
limitation of motion, in addition to the 30 percent 
evaluation assigned under Diagnostic Code 8515, paralysis of 
the median nerve.  

VA regulations specifically provide that pyramiding, that is, 
the evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities. 38 C.F.R. § 4.14 (1998).  In Esteban 
v. Brown, 6 Vet. App. 259 (1994), the Court noted the usual 
rule that, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease or entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Id. at 261.  It also noted the exception which 
prohibits pyramiding at 38 C.F.R. § 4.14.  This provides that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  Id.  
In balancing these two provisions of the Rating Schedule, the 
Court held that the critical element for allowing separate 
evaluations would be that none of the symptomatology from a 
single disability would be duplicative or overlapping.  Id. 

In this case, as noted above, a 30 percent evaluation is 
currently assigned to the veteran's service-connected left 
wrist disability under Diagnostic Code 8515, paralysis of the 
median nerve.  The criteria under this diagnostic code 
includes limited flexion of the wrist.  Thus, the assignment 
of an additional disability evaluation based on traumatic 
arthritis and limitation of motion of the left wrist would be 
in violation of the rule against pyramiding, because the 
veteran would be compensated twice for the same 
symptomatology. 

The Board has also considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating.  

In summary, a disability evaluation in excess of 30 percent 
is not warranted for status post left flexor carpi radialis 
tendolysis and fracture of the left wrist with traumatic 
arthritis and carpal tunnel syndrome (major), for the reasons 
stated above.


ORDER

Entitlement to an increased evaluation for status post left 
flexor carpi radialis tendolysis and fracture of the left 
wrist with traumatic arthritis and carpal tunnel syndrome 
(major) is denied.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

